Election/Restrictions
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
1	Group I, claim(s) 1-13 drawn to a solids performance enhancing and flow aid agent comprising: a plant oil fraction having iodine value of greater than 55 g l2/100g, which reduces agglomeration of the solids.
Group II, claim(s) 14-20 drawn to a method of enhancing performance of solids or aiding solids flow, or both, the method comprising: providing a solids performance enhancing and flow aid agent, and processing the solids or causing the solids to flow, or both, in the presence of the performance enhancing and powder flow aid agent, wherein the solids performance enhancing and flow aid agent comprises a plant oil fraction having iodine value of greater than 55 g l2/100g.
2.	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the technical feature linking the groups appears to be that they all relate to a composition and a method of using said composition.
3.	The technical feature linking groups I-II appears to be that they all relate to a composition and a method of using said composition.
4.	However, Meiji Shiryo KK (JP 2005218307 A; English Translation) teaches a solids performance enhancing and flow aid agent (abstract, "To provide a method for producing a milk substitute fed to livestock comprising using vegetable oil and fat so as to produce the milk substitute having excellent granulating properties and dissolving properties, causing no caking"; pg 2 para 1, “The present invention relates to the production of milk replacer, more particularly, by using a transesterified oils of vegetable fats... without caking during storage, while exhibiting good flowability”; see instant specification para [0027], "The agent of the present disclosure may act as a lubricant"; see instant claim 10, "solids are food or feed materials") comprising: a plant oil fraction having iodine value of greater than 55 g I2/100g (pg 2 para 1, “The present invention... using a transesterified oils of vegetable fats... "; pg 3 para 11-12, “Vegetable oils example with enhanced working ratio:... hardened palm oil, such as palm olein... If a mix of oils of two or more, it is effective to fatty acid composition in admixture with a different phase. For example, palm-based oil... at least one palm olein)"; see US 2005/0112267 A1 to Kian et al., para [0017], "Typically palm olein has iodine Value (IV) in the range from about 56 to 72"), which reduces agglomeration of the solids (abstract, "To provide a method for producing a milk substitute fed to livestock comprising using vegetable oil and fat... causing no caking”; pg 2 para 3, "Quality characteristics required for such milk substitute is as follows. (1) powder is good... it does not solidify be stored.... (2) when dissolved in water or hot water dispersibility, solubility is good... aggregation, the adhesion, etc. does not occur") (see also International Search Report). Thus, the prior art composition is therefore disclosed, as those instantly claimed.
	5.	Therefore, the special technical feature linking the inventions of groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
The special technical feature of Group I is considered to be a solids performance enhancing and flow aid agent comprising: a plant oil fraction having iodine value of greater than 55 g l2/100g, which reduces agglomeration of the solids.
The special technical feature of Group II is considered to be a method of enhancing performance of solids or aiding solids flow, or both, the method comprising: providing a solids performance enhancing and flow aid agent, and processing the solids or causing the solids to flow, or both, in the presence of the performance enhancing and powder flow aid agent, wherein the solids performance enhancing and flow aid agent comprises a plant oil fraction having iodine value of greater than 55 g l2/100g.


Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623